        Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 1 of 29



MAYER BROWN LLP
A. JOHN P. MANCINI (pro hac vice)
jmancini@mayerbrown.com
OLENA V. RIPNICK-O’FARRELL (pro hac vice)
oripnick-ofarrell@mayerbrown.com
1221 Avenue of the Americas
New York, NY, 10020-1001
Telephone: (212) 506-2500
Facsimile: (212) 262-1910

GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
gbuccigross@mayerbrown.com
Two Palo Alto Square, Suite 300
3000 El Camino Real
Palo Alto, CA 94306-2112
Telephone: (650) 331-2000
Facsimile: (650) 331-2060


Attorneys for Defendant Google LLC


                          UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

RAY HENDERSON MUSIC CO., INC.,

                             Plaintiff,
                                              Case No. 3:20-cv-00538-VC
                    v.

GOOGLE LLC, VALLEYARM DIGITAL                 DEFENDANT GOOGLE LLC’S
LIMITED, LENANDES LTD,                        ANSWER TO COMPLAINT
GIACOMO VERANI, and
LIMITLESS INT. RECORDINGS,

                             Defendants.
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 2 of 29




       Defendant Google LLC (“Google”) answers the Complaint (“Complaint”) filed by

Plaintiff Ray Henderson Music Co., Inc. (“Plaintiff”).

                                      GENERAL DENIAL

       Except as otherwise expressly admitted herein, Google denies each and every allegation

set forth in the Complaint, including, without limitation, any allegations set forth in the

preamble, headings, subheadings or footnotes of the Complaint, and specifically denies any

liability to Plaintiff. Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, allegations in

the Complaint to which no responsive pleading is required shall be deemed as denied. Google

expressly reserves the right to seek to amend and/or supplement its Answer as may be necessary,

including the right to assert and rely upon any additional defenses as may be discovered.1

                         RESPONSE TO SPECIFIC ALLEGATIONS

       AND NOW, incorporating the foregoing, Google states as follows in response to the

specific allegations in the Complaint:

       1.       Google admits that this action purports to arise under the Copyright Act of 1976.

The remainder of the allegations in Paragraph 1 state a legal conclusion to which no response is

required. To the extent a response is required, Google admits that this Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1338(a).

       2.       The allegations in Paragraph 2 state a legal conclusion to which no response is

required.    To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 2 and therefore denies

those allegations.



1
   Answers to each paragraph of the Complaint are made by Google without waiving, but
expressly reserving, all rights Google may have to seek relief by appropriate motions directed to
the allegations in the Complaint.
                                               1
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 3 of 29




       3.       Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 3 and therefore denies those allegations.

       4.       Google admits that Plaintiff has identified the compositions that Plaintiff refers to

as the “Subject Compositions” in Exhibit A. Google lacks sufficient knowledge and information

to form a belief as to the truth of the allegations in Paragraph 4 and therefore denies those

allegations.

       5.       Google lacks sufficient knowledge and information to form a belief as to the truth

the allegations in Paragraph 5 and therefore denies those allegations.

       6.       Google denies that it has “pirated” any recordings of musical works and denies

that it has participated in the offering of downloads of pirated recordings.          Google lacks

sufficient knowledge and information to form a belief as to the truth of the allegations in

Paragraph 6 relating to any other defendant and/or any person or entity other than Google and

therefore denies those allegations. Google denies the remaining allegations in Paragraph 6.

       7.       The allegations in Paragraph 7 state a legal conclusion to which no response is

required.

       8.       Google denies that it has failed to ensure that the music it offers through its

Google Play Music store is properly authorized and licensed. The allegations in Paragraph 8

state a legal conclusion to which no response is required. To the extent a response is deemed

required, Google lacks sufficient knowledge and information to form a belief as to the truth of

the allegations in Paragraph 8 relating to any other defendant and/or any person or entity other

than Google and therefore denies those allegations. Google denies the remaining allegations in

Paragraph 8.




                                                  2
                                                                GOOGLE’S ANSWER TO COMPLAINT
                                                                        CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 4 of 29




       9.       The allegations in Paragraph 9 state a legal conclusion to which no response is

required.

       10.      Google denies that it has reproduced and distributed pirated recordings and denies

that it has failed to ensure that the music it offers through its Google Play Music store is properly

authorized and licensed. The allegations in Paragraph 10 state a legal conclusion to which no

response is required. To the extent a response is deemed required, Google lacks sufficient

knowledge and information to form a belief as to the truth of the allegations in Paragraph 10

relating to any other defendant and/or any person or entity other than Google and therefore

denies those allegations. Google denies the remaining allegations in Paragraph 10.

       11.      Google denies that it has reproduced and distributed pirated recordings. The

allegations in Paragraph 11 state a legal conclusion to which no response is required. To the

extent a response is deemed required, Google lacks sufficient knowledge and information to

form a belief as to the truth of the allegations in Paragraph 11 relating to any other defendant

and/or any person or entity other than Google and therefore denies those allegations. Google

denies the remaining allegations in Paragraph 11.

       12.      The allegations in Paragraph 12 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 12. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 12 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       13.      Google lacks sufficient knowledge and information to form a belief the

allegations in Paragraph 13 and therefore denies those allegations.




                                                 3
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 5 of 29




       14.      The allegations in Paragraph 14 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 14. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 14 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       15.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 15 and therefore denies those allegations.

       16.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 16 and therefore denies those allegations.

       17.      Google denies the allegations in Paragraph 17, except to admit that sound

recordings are available for sale as digital downloads on the Google Play Music store. Google

further alleges that it lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 17 relating to any other defendant and/or any person or entity

other than Google and therefore denies those allegations.

       18.      The allegations in Paragraph 18 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 18. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 18 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       19.      The allegations in Paragraph 19 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 19. Google further alleges that it lacks sufficient knowledge and information to form




                                                 4
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 6 of 29




a belief as to the truth of the allegations in Paragraph 19 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       20.      Google denies the allegations in Paragraph 20. Google further alleges that it lacks

sufficient knowledge and information to form a belief as to the truth of the allegations in

Paragraph 20 relating to any other defendant and/or any person or entity other than Google and

therefore denies those allegations.

       21.      The allegations in Paragraph 21 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 21. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 21 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       22.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 22 and therefore denies those allegations, except to admit that

sound recordings are available for sale as digital downloads on the Google Play Music store.

       23.      The allegations in Paragraph 23 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 23. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 23 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       24.      The allegations in Paragraph 24 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 24, except to admit that Plaintiff includes an unverified image in Paragraph 24 that

they purport comes from Google Play Music. Google further alleges that it lacks sufficient


                                                 5
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 7 of 29




knowledge and information to form a belief as to the truth of the allegations in Paragraph 24

relating to any other defendant and/or any person or entity other than Google and therefore

denies those allegations.

       25.      The allegations in Paragraph 25 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 25. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 25 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       26.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 26 and therefore denies those allegations.

       27.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 27 and therefore denies those allegations.

       28.      Google denies that it has engaged in music piracy or participated in a music

piracy operation. The allegations in Paragraph 28 state a legal conclusion to which no response

is required. To the extent a response is deemed required, Google alleges that it lacks sufficient

knowledge and information to form a belief as to the truth of the allegations in Paragraph 28

relating to any other defendant and/or any person or entity other than Google and therefore

denies those allegations. Google denies the remaining allegations in Paragraph 28.

       29.      Google denies that it has engaged in music piracy or participated in a music

piracy operation. Google lacks sufficient knowledge and information to form a belief as to the

truth of the remaining allegations in Paragraph 29 and therefore denies those allegations.

       30.      Google denies that it has engaged in music piracy or participated in a music

piracy operation. Google lacks sufficient knowledge and information to form a belief as to the


                                                 6
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
          Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 8 of 29




truth of the allegations in Paragraph 30 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations. Google denies the remaining

allegations in Paragraph 30.

       31.     The allegations in Paragraph 31 state a legal conclusion to which no response is

required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 31 and therefore denies

those allegations.

       32.     The allegations in Paragraph 32 state a legal conclusion to which no response is

required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 32 and therefore denies

those allegations.

       33.     Google denies that it has engaged in music piracy or participated in a music

piracy operation. The allegations in Paragraph 33 state a legal conclusion to which no response

is required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 33 relating to any other

defendant and/or any person or entity other than Google and therefore denies those allegations.

Google denies the remaining allegations in Paragraph 33.

       34.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 34 and therefore denies those allegations.

       35.     Google admits the allegations in Paragraph 35.

       36.     Google admits that it has operated a digital music store since 2011 and currently

offers approximately 40 million sound recordings for either on-demand streaming or sale as

digital downloads on the Google Play Music store.


                                                 7
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 9 of 29




       37.      Google admits that Valleyarm has contracted with Google to provide digital

music for sale on the Google Play Music store. Google denies the remaining allegations in

Paragraph 37.

       38.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 38 relating to any other defendant and/or any person or entity

other than Google and therefore denies those allegations. Google denies that it has reproduced

and distributed pirated recordings. The allegations in Paragraph 38 state a legal conclusion to

which no response is required. To the extent a response is deemed required, Google denies the

allegations in Paragraph 38.

       39.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 39 and therefore denies those allegations.

       40.      Google admits that Valleyarm has contracted with Google to provide digital

music for sale on the Google Play Music store.           Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 40 relating to any other

defendant and/or any person or entity other than Google and therefore denies those allegations.

Google denies the remaining allegations in Paragraph 40.

       41.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 41 and therefore denies those allegations.

       42.      The allegations in Paragraph 42 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 42. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 42 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.


                                                 8
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 10 of 29




       43.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 43 and therefore denies those allegations.

       44.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 44 and therefore denies those allegations.

       45.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 45 and therefore denies those allegations.

       46.     The allegations in Paragraph 46 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 46.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 46 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       47.     The allegations in Paragraph 47 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 47.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 47 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       48.     The allegations in Paragraph 48 state a legal conclusion to which no response is

required. To the extent a response is required, Google admits that it is subject to personal

jurisdiction in this District for purposes of this action. Google further admits that it maintains

offices in this District. Google lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 48 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations. Google denies the remaining

allegations in Paragraph 48.


                                                 9
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 11 of 29




       49.      The allegations in Paragraph 49 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 49. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 49 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       50.      The allegations in Paragraph 50 state a legal conclusion to which no response is

required.     To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 50 and therefore denies

those allegations.

       51.      The allegations in Paragraph 51 state a legal conclusion to which no response is

required.     To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 51 and therefore denies

those allegations.

       52.      The allegations in Paragraph 52 state a legal conclusion to which no response is

required. To the extent a response is required, Google admits that it is subject to personal

jurisdiction in this District for the purposes of this action. Google lacks sufficient knowledge

and information to form a belief as to the truth of the allegations in Paragraph 52 relating to any

other defendant and/or any person or entity other than Google and therefore denies those

allegations. Google denies the remaining allegations in Paragraph 52.

       53.      The allegations in Paragraph 53 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 53.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to




                                                10
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 12 of 29




the truth of the allegations in Paragraph 53 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       54.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 54 and therefore denies those allegations.

       55.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 55 and therefore denies those allegations.

       56.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 56 and therefore denies those allegations.

       57.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 57 and therefore denies those allegations.

       58.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 58 and therefore denies those allegations. Google further states

that the allegations in Paragraph 58 purport to state a legal conclusion to which no response is

required.

       59.      The allegations in Paragraph 59 state a legal conclusion to which no response is

required.     To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 59 and therefore denies

these allegations.

       60.      The allegations in Paragraph 60 state a legal conclusion to which no response is

required.     To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 60 and therefore denies

these allegations.




                                                11
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 13 of 29




       61.      The allegations in Paragraph 61 state a legal conclusion to which no response is

required.     To the extent a response is required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 61 and therefore denies

these allegations.

       62.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 62 and therefore denies those allegations.

       63.      The allegations in Paragraph 63 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 63.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 63 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       64.      Google admits that recorded music has been physically distributed in brick-and-

mortar stores, including prior to digital music distribution. Google lacks sufficient knowledge

and information to form a belief as to the truth of the remaining allegations in Paragraph 64 and

therefore denies those allegations.

       65.      Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 65 and therefore denies those allegations.

       66.      Google admits that there are approximately 40 million sound recordings available

for either on-demand streaming or for sale as digital downloads on the Google Play Music store.

Google lacks sufficient knowledge and information to form a belief as to the truth of the

allegations in Paragraph 66 relating to any other defendant and/or any person or entity other than

Google and therefore denies those allegations. Google denies the remaining allegations in

Paragraph 66.


                                                12
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 14 of 29




       67.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 67 and therefore denies those allegations.

       68.     The allegations in Paragraph 68 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 68.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 68 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       69.     The allegations in Paragraph 69 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 69.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 69 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       70.     The allegations in Paragraph 70 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 70.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 70 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       71.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 71 and therefore denies those allegations.

       72.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 72 and therefore denies those allegations.

       73.     Google lacks sufficient knowledge and information to form a belief as to the truth

of the allegations in Paragraph 73 relating to any other defendant and/or any person or entity


                                                13
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 15 of 29




other than Google and therefore denies those allegations.          Google denies the remaining

allegations in Paragraph 73.

       74.     The allegations in Paragraph 74 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the remaining allegations in

Paragraph 74. Google further alleges that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 74 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       75.     The allegations in Paragraph 75 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 75.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 75 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       76.     The allegations in Paragraph 76 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 76.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 76 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       77.     The allegations in Paragraph 77 state a definition to be used in the Complaint to

which no response is required.

       78.     Google denies the allegations in Paragraph 78, except to admit that, pursuant to

Section 115 of the Copyright Act, and as is common practice, Google may rely on third-party

aggregators to obtain mechanical licenses for certain musical compositions or sound recordings

made available or distributed or both on Google Play Music.


                                                14
                                                              GOOGLE’S ANSWER TO COMPLAINT
                                                                      CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 16 of 29




       79.     The allegations in Paragraph 79 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 79.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 79 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       80.     The allegations in Paragraph 80 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 80.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 80 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       81.     The allegations in Paragraph 81 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 81.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to

the truth of the allegations in Paragraph 81 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       82.     Google denies the allegations in Paragraph 82, except to admit that, pursuant to

Section 115 of the Copyright Act, and as is common practice, Google may rely on third-party

aggregators to obtain mechanical licenses for certain musical compositions or sound recordings

made available or distributed or both on Google Play Music.

       83.     The allegations in Paragraph 83 state a legal conclusion to which no response is

required. To the extent a response is required, Google denies the allegations in Paragraph 83.

Google further alleges that it lacks sufficient knowledge and information to form a belief as to




                                                15
                                                              GOOGLE’S ANSWER TO COMPLAINT
                                                                      CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 17 of 29




the truth of the allegations in Paragraph 83 relating to any other defendant and/or any person or

entity other than Google and therefore denies those allegations.

       84.      The allegations in Paragraph 84 state a legal conclusion to which no response is

required.

       85.      The allegations in Paragraph 85 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 85. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 85 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       86.      The allegations in Paragraph 86 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 86. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 86 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       87.      Google denies the allegations in Paragraph 87, except to admit that, pursuant to

Section 115 of the Copyright Act, and as is common practice, Google may rely on third-party

aggregators to obtain mechanical licenses for certain musical compositions or sound recordings

made available or distributed or both on Google Play Music.

       88.      The allegations in Paragraph 88 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 88. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 88 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.


                                                16
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 18 of 29




       89.      The allegations in Paragraph 89 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 89. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 89 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       90.      The allegations in Paragraph 90 state a legal conclusion to which no response is

required.

       91.      The allegations in Paragraph 91 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 91. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 91 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       92.      The allegations in Paragraph 92 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 92. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 92 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       93.      The allegations in Paragraph 93 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 93. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 93 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.




                                                17
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 19 of 29




       94.      The allegations in Paragraph 94 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 94. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 94 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.

       95.      The allegations in Paragraph 95 state a legal conclusion to which no response is

required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 95 and therefore denies

those allegations.

       96.      The allegations in Paragraph 96 state a legal conclusion to which no response is

required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 96 and therefore denies

those allegations.

       97.      The allegations in Paragraph 97 state a legal conclusion to which no response is

required. To the extent a response is deemed required, Google lacks sufficient knowledge and

information to form a belief as to the truth of the allegations in Paragraph 97 relating to any other

defendant and/or any person or entity other than Google and therefore denies those allegations.

       98.      The allegations in Paragraph 98 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 98. Google further states that it lacks sufficient knowledge and information to form a

belief as to the truth of the allegations in Paragraph 98 relating to any other defendant and/or any

person or entity other than Google and therefore denies those allegations.




                                                 18
                                                               GOOGLE’S ANSWER TO COMPLAINT
                                                                       CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 20 of 29




       99.      The allegations in Paragraph 99 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 99.

       100.     The allegations in Paragraph 100 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 100. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 100 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       101.     The allegations in Paragraph 101 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 101. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 101 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       102.     The allegations in Paragraph 102 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 102. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 102 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       103.     The allegations in Paragraph 103 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 103. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 103 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.


                                                19
                                                              GOOGLE’S ANSWER TO COMPLAINT
                                                                      CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 21 of 29




       104.     The allegations in Paragraph 104 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 104. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 104 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       105.     The allegations in Paragraph 105 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 105.

       106.     The allegations in Paragraph 106 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 106. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 106 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       107.     Google repeats and realleges each and every response set forth in the foregoing

Paragraphs as if fully set forth herein.

       108.     The allegations in Paragraph 108 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 108. Google further states that it lacks sufficient knowledge and information to form

a belief as to the truth of the allegations in Paragraph 108 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

       109.     The allegations in Paragraph 109 state a legal conclusion to which no response is

required.    To the extent a response is deemed required, Google denies the allegations in

Paragraph 109. Google further states that it lacks sufficient knowledge and information to form


                                                20
                                                              GOOGLE’S ANSWER TO COMPLAINT
                                                                      CASE NO. 3:20-cv-00538-VC
             Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 22 of 29




a belief as to the truth of the allegations in Paragraph 109 relating to any other defendant and/or

any person or entity other than Google and therefore denies those allegations.

                             ANSWER TO PRAYER FOR RELIEF

        110.     Google denies that Plaintiff is entitled to relief against the Defendants, and

requests that the Court dismiss all claims against Defendants with prejudice, grant Defendants

costs and attorneys’ fees, and order such further relief as the Court deems just and proper.

                                 ANSWER TO JURY DEMAND

        111.     Google denies the allegations of Plaintiff’s demand for jury trial, except to admit

that Plaintiff purports to demand a jury trial.

                                   AFFIRMATIVE DEFENSES

        Google sets forth below its affirmative defenses. Each defense is asserted as to all claims

asserted against Google. By setting forth these affirmative defenses, Google does not assume the

burden of proving any fact, issue or element of a claim where such burden properly belongs to

Plaintiff.

        As separate affirmative defenses, Google alleges as follows:

                                         FIRST DEFENSE

        This action is barred, in whole or in part, because the Complaint fails to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

        This action is barred, in whole or in part, because Plaintiff lacks standing to assert the

claims alleged in this action.




                                                  21
                                                                GOOGLE’S ANSWER TO COMPLAINT
                                                                        CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 23 of 29




                                        THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing under

Article III of the United States Constitution.

                                      FOURTH DEFENSE

       Plaintiff’s claims are barred, precluded, and/or limited by the applicable statute of

limitation.

                                        FIFTH DEFENSE

       This action is barred, in whole or in part, because to the extent Plaintiff is covered by 17

U.S.C. § 411 and has not complied with its requirements, Plaintiff lacks standing to pursue the

claims for relief alleged in the Complaint.

                                        SIXTH DEFENSE

       This action is barred, in whole or in part, because to the extent Plaintiff is covered by 17

U.S.C. § 411 and has not complied with its requirements, this Court lacks subject matter

jurisdiction over the claims for relief alleged in the Complaint.

                                      SEVENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel because, on

information and belief, Google understands that Plaintiff likely obtained payments for the

mechanical licenses at issue and did not reject or return such payments and/or was aware that the

sound recordings at issue were available through Google Play Music and did not timely object.

                                       EIGHTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

abandonment, and/or forfeiture.




                                                 22
                                                                GOOGLE’S ANSWER TO COMPLAINT
                                                                        CASE NO. 3:20-cv-00538-VC
          Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 24 of 29




                                        NINTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches because, on

information and belief, Google understands that Plaintiff is likely aware that the sound

recordings at issue were available through Google Play Music and did not timely object.

                                        TENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean hands and/or

copyright misuse because, on information and belief, Google understands that Plaintiff likely

obtained payments for the mechanical licenses at issue and did not reject or return such payments

and/or was aware that the sound recordings at issue were available through Google Play Music,

did not timely object, and likely benefited from the distribution of such works on Google Play

Music.

                                     ELEVENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of accord and

satisfaction.

                                      TWELFTH DEFENSE

         This action is barred, in whole or in part, because Plaintiff has not suffered any damage

or injury as a result of any act or conduct by Google because, pursuant to Section 115 of the

Copyright Act, and as is common practice, Google may rely on third-party aggregators to obtain

mechanical licenses for certain musical compositions or sound recordings.

                                    THIRTEENTH DEFENSE

         Plaintiff’s damages, if any, were not caused, in whole or in part, by the alleged conduct of

Google because, pursuant to Section 115 of the Copyright Act, and as is common practice,

Google may rely on third-party aggregators to obtain mechanical licenses for certain musical

compositions or sound recordings.
                                                 23
                                                                GOOGLE’S ANSWER TO COMPLAINT
                                                                        CASE NO. 3:20-cv-00538-VC
           Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 25 of 29




                                    FOURTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, because the exploitations of the musical

compositions at issue were licensed and/or authorized because, pursuant to Section 115 of the

Copyright Act, and as is common practice, Google may rely on third-party aggregators to obtain

mechanical licenses for certain musical compositions or sound recordings and/or because, on

information and belief, Google understands that Plaintiff likely was aware that the sound

recordings at issue were available through Google Play Music, did not timely object, and likely

benefited from the distribution of such works on Google Play Music.

                                      FIFTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrines of acquiescence and

consent because, on information and belief, Google understands that Plaintiff likely was aware

that the sound recordings at issue were available through Google Play Music and did not timely

object.

                                      SIXTEENTH DEFENSE

          This action is barred, in whole or in part, because the Complaint fails to state a claim

upon which any type of injunctive, temporary, or preliminary relief can be properly granted

against Google.

                                    SEVENTEENTH DEFENSE

          Plaintiff’s claim for equitable relief, including claims for injunctive, temporary, or

preliminary relief, are barred because Plaintiff has an adequate remedy at law.

                                     EIGHTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, to the extent that their purported

copyright registrations are invalid and/or have not been properly obtained.


                                                  24
                                                                 GOOGLE’S ANSWER TO COMPLAINT
                                                                         CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 26 of 29




                                   NINETEENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff is not the legal

or beneficial owners of the copyrights at issue.

                                    TWENTIETH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, to the extent that the allegedly infringed

work is in the public domain.

                                  TWENTY-FIRST DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of de minimis use

because, on information and belief, Google understands that at least some of the sound

recordings at issue were never downloaded or were downloaded a de minimis number of times.

                                TWENTY-SECOND DEFENSE

       This action is barred, in whole or in part, because, to the extent any reproduction, sale,

distribution or other use of any of the musical compositions at issue in this action are found to

have been infringements of the copyrights in said musical compositions, Plaintiff’s damages, if

any, are limited because Google was not aware and had no reason to believe that its acts

constituted an infringement of those copyrights because, pursuant to Section 115 of the

Copyright Act, and as is common practice, Google may rely on third-party aggregators to obtain

mechanical licenses for certain musical compositions or sound recordings.

                                  TWENTY-THIRD DEFENSE

       This action is barred, in whole or in part, because, to the extent Plaintiff has not complied

with 17 U.S.C. § 412, Plaintiff is not entitled to recover statutory damages or attorneys’ fees in

connection with any of the claims for relief alleged in the Complaint.




                                                   25
                                                                 GOOGLE’S ANSWER TO COMPLAINT
                                                                         CASE NO. 3:20-cv-00538-VC
          Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 27 of 29




                                     TWENTY-FOURTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s damages, if any, were

caused by independent, intervening and/or superseding events beyond the control of Google and

unrelated to Google’s conduct.          Any loss, injury, or damage claimed by Plaintiff was

proximately caused by Plaintiff’s own acts or omissions, forces and events unrelated to Google’s

alleged conduct, and/or the acts or omissions of persons or entities other than Google, over

which Google has no control.

                                      TWENTY-FIFTH DEFENSE

        Plaintiff’s claim for attorneys’ fees is barred because it lacks any basis in law or contract.

                                      TWENTY-SIXTH DEFENSE

        Google is absolved from any and all liability for the wrongs alleged in the Complaint by

reason of its full compliance with all statutes, regulations, or other laws in effect at the time of

the conduct alleged in the Complaint.

                                     TWENTY-SEVENTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrine of substantial and non-

infringing use.

                                     TWENTY-EIGHTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the damages sought are too

speculative and remote.

                                      TWENTY-NINTH DEFENSE

        This action is barred, in whole or in part, because Plaintiff has failed to mitigate damages

and has failed to exercise due diligence in an effort to mitigate its damages (to which, in any

event, Plaintiff is not entitled).


                                                  26
                                                                 GOOGLE’S ANSWER TO COMPLAINT
                                                                         CASE NO. 3:20-cv-00538-VC
         Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 28 of 29




                                   THIRTIETH DEFENSE

       Plaintiff is barred from recovery to the extent Plaintiff already received payment for any

alleged use of the works at issue by Defendants.

                                 THIRTY-FIRST DEFENSE

       Google hereby adopts and incorporates by reference any and all other affirmative

defenses asserted or to be asserted by any other defendant in this proceeding to the extent that

Google may share in such affirmative defenses.




                          [remainder of page intentionally left blank]




                                               27
                                                             GOOGLE’S ANSWER TO COMPLAINT
                                                                     CASE NO. 3:20-cv-00538-VC
            Case 3:20-cv-00538-VC Document 23 Filed 03/30/20 Page 29 of 29




                                THIRTY-SECOND DEFENSE

        Answers to each Paragraph of the Complaint are made by Google without waiving, but

expressly reserving, all rights Google may have to seek relief by appropriate motions directed to

the allegations in the Complaint.

        Google has insufficient knowledge or information upon which to form a belief as to

whether it may have additional yet unstated defenses. Google reserves the right to assert any

additional defenses as may be discovered during the conduct of this litigation, and further

reserves the right to amend this Answer and assert all such defenses.



DATED: March 30, 2020                         MAYER BROWN LLP

                                              By: /s/ A. John P. Mancini
                                              MAYER BROWN LLP
                                              A. JOHN P. MANCINI
                                              jmancini@mayerbrown.com
                                              OLENA V. RIPNICK-O’FARRELL
                                              oripnick-ofarrell@mayerbrown.com
                                              1221 Avenue of the Americas
                                              New York, NY, 10020-1001
                                              Telephone: (212) 506-2500
                                              Facsimile: (212) 262-1910

                                              GRAHAM (GRAY) BUCCIGROSS (234558)
                                              gbuccigross@mayerbrown.com
                                              Two Palo Alto Square, Suite 300
                                              3000 El Camino Real
                                              Palo Alto, CA 94306-2112
                                              Telephone: (650) 331-2000
                                              Facsimile: (650) 331-2060

                                              Attorneys for Defendant Google LLC




                                               28
                                                              GOOGLE’S ANSWER TO COMPLAINT
                                                                      CASE NO. 3:20-cv-00538-VC
736679176
